Citation Nr: 0428185	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed peripheral 
vascular disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's appeal have been 
accomplished.  

2.  The veteran did not shown to have manifested complaints 
or finding referable to peripheral vascular disease in 
service or until many years thereafter.  

3.  The currently demonstrated peripheral vascular disease is 
not shown to be due to any event or incident in service.  



CONCLUSION OF LAW

The veteran's disability manifested by peripheral vascular 
disease is not due to disease or injury that was incurred in 
or aggravated by active duty; nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to 
vascular disease.  On enlistment examination in July 1966, 
the veteran's heart and vascular system were noted to be 
normal.  His heart and vascular system were also found to be 
normal in May 1967, when the veteran was examined for 
entrance into officer candidate school.  

The veteran's separation examination in June 1969 also 
reflected that those systems were normal.  Upon his discharge 
in July 1969, the veteran signed a statement indicating that 
there had been no change in his medical condition since his 
June 1969 examination.  

The records from a private hospital show that the veteran 
complained of numbness in his right hands and both legs in 
January 1973.  His blood pressure was 160/110.  Abnormality 
was detected at the  right 7th cranial nerve, which displayed 
a lower motor neuron type lesion.  The impression was that of 
hypertension, 7th nerve palsy, lower motor neuron type, and 
possible right hemiparesis.  Subsequent testing confirmed a 
diagnosis of Guilliam Barre syndrome.  

The various private treatment records for the period from 
1985 to 2001 show treatment for arteriosclerotic 
cardiovascular disease with primarily lower extremity 
involvement.  The veteran underwent aortofemoral bypass and 
subsequent revision in 1985.  

In September 1990 the veteran reported to his physician that 
he was completely disabled due to his circulatory problem and 
was no longer working.  The provider noted that he had 
performed the surgery on the veteran in 1986.  The veteran 
was informed that further surgery was not advisable and that, 
if his symptoms grew worse, he was faced with limb loss.  

A vascular study conducted in April 1996 revealed stenosis of 
the left and right internal carotid arteries secondary to 
smooth, nonulcerated plaque.  

An October 1997 vascular study revealed moderate bilateral 
lower extremity occlusive peripheral vascular disease.  The 
veteran underwent right aortal femoral bypass graft in 
November 1997.  

A March 2001 private treatment note indicates that the 
veteran was on medication for blood clots in his left leg.  
He was seen for a diabetic consultation.  

The veteran submitted the instant claim for service 
connection in March 2002.  He indicated that his disability 
began in June 1984.  He listed the individuals who had 
provided care for his peripheral vascular disease and 
provided copies of private treatment records.  

Also included with the veteran's claim was a statement 
indicating that he first began having problems with the 
circulation in his legs after being exposed to cold during 
field training in Germany.  He noted that, in the years 
following his military service, he suffered from a very 
uncomfortable lack of warmth in his legs.  He stated that he 
did not seek medical assistance because it was an 
uncomfortable annoyance.  

The veteran related that, during normal exercise, he 
experienced burning and sensations of the thigh in one leg 
and that strenuous  exercise would cause fatigue and 
numbness.  He described surgeries to restore circulation, 
noting that the last bypass operation had been several years 
previously.  He indicated that his physician had placed him 
on permanent disability in 1987.  He stated that he had 
sought assistance from VA due to the cost of maintaining his 
health.  

In a March 2002 statement, the veteran indicated that he had 
already submitted all of his records with his claim.  

In a June 2002 statement, the veteran maintained that his 
peripheral vascular disease had begun subsequent to his 
exposure to extreme cold in Germany, from 1967 to 1969.  He 
argued that he had no family history of vascular disease.  He 
noted that he had experienced no problems exercising prior to 
the claimed exposure to cold.  He stated that his ability to 
run or jog for any sustained distance began a gradual 
decline.  He noted that he did not see a physician about his 
left leg difficulties in service because he believed that it 
was a temporary problem and would subside over time.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran's claim was received in 
March 2002.  The RO responded with a letter dated the same 
month.  That correspondence instructed the veteran regarding 
the evidence necessary to substantiate his claim and 
requested that he identify evidence supportive of the claim.  

The veteran responded in March 2002 that he had submitted all 
of the records pertaining to his claim.  He listed the 
physicians who had treated him.  

The Board also observes that the veteran was advised, via a 
December 2002 Statement of the Case of the information and 
evidence necessary to substantiate his claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of arteriosclerosis may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On careful review of the evidence of record, the Board 
concludes that service connection for peripheral vascular 
disease is not warranted.  

In this regard, the Board observes that there is no medical 
evidence suggesting that the veteran exhibited complaints or 
findings referable to peripheral vascular disease in service 
or until many years thereafter.  There also is no competent 
evidence of a nexus between this disorder and any 
demonstrated event during the veteran's military service.  In 
fact, the first diagnosis of peripheral vascular disease 
dates to private medical records dated in 1985.  The veteran 
indicated in his March 2002 claim that his claimed disability 
began in 1984, but that medical records were not available 
from that period.  

The evidence of a nexus between the peripheral vascular 
disease and his military service is limited to the veteran's 
own statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the Board has no reason to doubt the veracity 
of the veteran's statement, his lay opinion concerning the 
etiology of the disability is of no evidentiary value.  

Accordingly, absent competent evidence to support the 
veteran's assertions of having had manifested related to his 
claimed disability in service or shortly thereafter, the 
Board finds that the preponderance of evidence is against the 
claim of service connection for peripheral vascular disease.  


ORDER

Service connection for peripheral vascular disease is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



